NOTE: This order is nonprecedential
United States Court of AppeaIs for
the FederaI Circuit
IN RE FRED T. PARKER
2011-1421
(Serial No. 09/815,567)
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
11
ON MOTION
ORDER
Fred T. Parker (Parker) moves to withdraw l\/ferc-dith
Martin Addy as counsel of record and to substitute Janet
Pioli as principal counsel Parker also moves for a 30-day
extension of time, until October 7, 2011, to file his initial
brief
Upon consideration thereof
IT ls ORDERED THAT:
The motions are granted Janet Pioli should promptly
file a new entry of appearance as principal counsel

1N RE PARKER 2
FOR THE CoURT
AUG 2 6 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Meredit_h ll/[artin Addy, Esq. u_s_ coURHJi|;Ell:,)pEALS ma
Janet P1011, ESq. 11-le FE0§RAL concur
Raymond T. Chen, Esq. ms 2 6 nn
s21 4 '
1AN HORBALY
Cl.El"l(